Ludeling, C. J.
The plaintiff having a judgment against the succession of James G. Gordon, took a rule against the former executor of the will of said Gordon aud the heirs to show cause why the property of the succession should not be sold to satisfy the judgment in the suit of J. V. Sevier v. George Sargent et als. We have decided that the succession of Gordon had been closed, that the executor had been dis■oharged and his bond canceled, after having turned over to the heirs .at law the pioperty of the succession. A rule against the executor or the succession could not he taken after the succession had been closed and the executor liad been discharged ; nor could an order to sell succession property be granted after the heirs had been put in possession after a partition among themselves. The proceedings in this case are unauthorized by law.
It is therefore ordered and adjudged that the judgment of the lower court be annulled, and that there be judgment dismissing the suit at plaintiff’s costs.